Appellant was convicted in the County Court, Queens County, on his plea of guilty, of carrying a dangerous weapon and ammunition, as a felony (Penal Law, § 1897, subd. 5-a), and was sentenced to a term of from 10 to 14 years as a second felony offender. The appeal is from the judgment, the sentence, and any and all orders made in connection therewith. Appellant contends that the sentence imposed is excessive. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence or the intermediate orders, which have been reviewed on the appeal from the judgment of conviction.
Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.